DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 5-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2021.
 	Applicant’s election without traverse of claims 1-4 in the reply filed on 02/22/2021 is acknowledged.

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connecting surface” must be numbered or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (US Pub 2015/0249237).
Regarding claim 1, Naito teaches a battery-and-handheld-seat assembling structure for a handheld power tool (fig. 1-3) comprising: 
 	a handheld seat (fig. 2, element 17; two rails) having two assembling walls protruding downwardly from a bottom surface of the handheld seat (the two rails having two walls protruding downwardly form the bottom surface of the power tool; see reproduced fig. 2 below); 
 	the two assembling walls spaced apart from each other (see fig. 2 below); and 
 	two first assembling segments (each rail further includes a groove and a protruded portion/a lower table.  The protruded portion/the lower table is directly underneath the groove) respectively formed on the two assembling walls (the protruded portions of the rails/the lower tables of the rails) toward each other (see fig. 2); and 

    PNG
    media_image1.png
    682
    925
    media_image1.png
    Greyscale


 	having a casing (see fig. 3) having a connecting surface (see fig. 4 below) connected to the bottom surface of the handheld seat (see fig. 1 and ¶ 0060); and 

    PNG
    media_image2.png
    881
    929
    media_image2.png
    Greyscale

 	two first grooves (see fig. 5) formed on two side surfaces of the casing respectively (on both sides); 
 	each of the first grooves having a transverse segment extending toward a front end of the casing and a rear end of the casing (see fig. 5 below); 
 	a front end of the transverse segment being closed (on the left side; see fig. 5); and 

 	the longitudinal segment connected to and communicating with a rear end of the transverse segment (see fig. 5; on the right side of the transverse segment), extending to the connecting surface of the casing (connectable to the power tool), and forming a first opening on the connecting surface of the casing (see fig. 5 below); 

    PNG
    media_image3.png
    845
    1051
    media_image3.png
    Greyscale

 	the two first assembling segments of the handheld seat (the width and the height of the assembling segment of the handheld seat must be substantially same as the width and height of the transverse segments.  Therefore, the battery pack is able to be sildably mounted to the tool main body 11 as shown in fig. 1) selectively mounted in the two transverse segments of the two first grooves of the ¶ 0063; the mounting of the tool main body 11 of the battery pack 20 onto the battery-mount part 15 by sliding is guided by the sliding-guide parts 26, which are guided by the rails 17); 
 	each of the first assembling segments entering or departing from the corresponding first groove through the corresponding first opening (fig. 2-3, ¶ 0060; the  battery-mount part 15 has a structure that allows the battery pack 20 to be slidably mounted to or detached from the tool main body 11).
 	Regarding claim 2, Naito teaches wherein the transverse segment of each of the first grooves of the casing (see fig. 3 above) is located adjacent to (near to) the connecting surface (see fig. 4 above); and 
 	the longitudinal segment of each of the first grooves of the casing is located adjacent to (near to) a middle (a middle portion of the battery pack; see fig. 3) between the front end of the casing and the rear end of the casing (see fig. 3).
 	Regarding claims 3 and 4, Naito teaches wherein the casing of the battery further has two second grooves respectively formed on the two side surfaces of the casing (see reproduced fig. 3 below), located in the back of the two first grooves (in the back of the first grooves), and spaced apart from the two first grooves (two separate portions); 
 	each of the second grooves extending toward the front end of the casing (see fig. 3; toward the front portion of the battery pack), extending to a rear surface of the casing (see fig. 3 below), and forming a second opening on the rear surface of the casing (see fig. 3 below); and 
 	 

    PNG
    media_image4.png
    897
    1080
    media_image4.png
    Greyscale

 	the handheld seat further has two second assembling segments respectively formed on the two assembling walls toward each other, located in the back of the two first assembling segments, and spaced apart from the two first assembling segments (see fig. 2 below);

    PNG
    media_image5.png
    499
    663
    media_image5.png
    Greyscale

 	the two second assembling segments selectively mounted in the two second grooves of the casing respectively (see fig. 1 to 2); 
fig. 2-3, ¶ 0060; the  battery-mount part 15 has a structure that allows the battery pack 20 to be slidably mounted to or detached from the tool main body 11); 
 	when each of the first assembling segments of the handheld seat enters the corresponding first groove through the corresponding first opening, each of the second assembling segments is aligned to the second opening of the corresponding second groove (see fig. 1 and ¶ 0060; can be slidably mounted to or detached from the tool main body); and 
 	when each of the first assembling segments is moved into the transverse segment of the first groove (see fig. 1-5 and ¶ 0060), 
 	each of the second assembling segments is moved into the second groove (see fig. 1-5 and ¶ 0060).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Nakano et al. US Pub 2013/0136956 (hereinafter Nakano)

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        03/06/2021